Mr. Presiding Justice Dibell delivered the opinion of the court. In this suit, brought before a justice, and tried in the • Circuit Court on appeal, the administratrix of the estate of S. T. Lieurance, deceased, sought to recover upon a promissory note, payable to deceased, signed by the defendants, William H. and Samuel Grooms, dated September 1, 1891, due in twelve months, for $142, with interest at seven per cent per annum, on the back of which was indorsed a payment of $76.14 on September 11,1895. There was a verdict and a judgment for $137.15, from which defendants appeal. The defense was that in 1892 and 1895 defendant W. H. Grooms threshed oats and wheat for deceased, the compensation for which was to be applied on this note; that the work in 1892 was not indorsed at all, and the work in 1895 was indorsed for an insufficient amount.. Whether it be called payment or set-off, we are of opinion that the clear preponderance of the proof established that defendants should have been allowed a very considerable sum as a defense against the note. Indeed, it can hardly be said there was any substantial proof to the contrary. The verdict was for nearly the amount due according to the face and back of the note. A new trial must therefore be awarded. Reversed and remanded.